Exhibit CERTIFICATE OF DESIGNATION OF SERIES A JUNIOR PARTICIPATING PREFERRED STOCK (Pursuant to Section 151 of the Delaware General Corporation Law) Chordiant Software, Inc.,a corporation organized and existing under the General Corporation Law of the State of Delaware (hereinafter called the “Company”), hereby certifies that the following resolution was adopted by the Board of Directors of the Corporation as required by Section151 of the General Corporation Law at a meeting duly called and held on July 7, 2008: Resolved, that pursuant to the authority granted to and vested in the Board of the Company in accordance with the provisions of the Company’s Amended and Restated
